DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of a data conductive layer on the first substrate; and an inorganic insulating layer on the data conductive layer, and wherein the color filter dam is on the inorganic insulating layer and overlaps the data conductive layer. The prior art does not disclose or suggest the photomask of claim 11, in particular the limitations of a width of the first display pattern area, a width of the third pattern area, and a width of the fifth pattern area are different from each other. The prior art does not disclose or suggest the method of claim 19, in particular the limitations of a width of the first display pattern area, a width of the third pattern area, and a width of the fifth pattern area are different from each other. 
The closely related prior art, Kim et al. (US 20150168771) discloses (Figs. 1-26) a display device comprising: a first substrate (101) comprising a display area (DA, SDA) and a non-display area (PA, SA, SPA, SSA) comprising a first non-display area (PA, SA, SPA, SSA on one side of DA) and a second non-display area (PA, SA, SPA, SSA on another side of DA) at respective sides of the display area with respect to a first direction (D1); a color filter (CF) in the display area and comprising a first color filter, a second color filter, and a third color filter 
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of a data conductive layer on the first substrate; and an inorganic insulating layer on the data conductive layer, and wherein the color filter dam is on the inorganic insulating layer and overlaps the data conductive layer. Claim 1 is therefore allowed, as are dependent claims 2-4 and 6-10. The prior art does not disclose or suggest the photomask of claim 11, in particular the limitations of a width of the first display pattern area, a width of the third pattern area, and a width of the fifth pattern area are different from each other. Claim 11 is therefore allowed, as are dependent claims 12-18. The prior art does not disclose or suggest the method of claim 19, in particular the limitations of a width of the first display pattern area, a width of the third pattern area, and a width of the fifth pattern area are different from each other. Claim 19 is therefore allowed, as is dependent claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871